   Case 1:15-cr-00036-DSC Document 98 Filed 12/28/18 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA          )
                                  )
              V.                  )    Criminal No. 15-36E
                                  )
ELIZABETH MCMAHAN                 )

         DEFENDANT’S MOTION TO MODIFY TRAVEL AUTHORIZATION

        AND NOW, comes the defendant, Elizabeth McMahan, by her

attorney, and with respect to the above captioned matter, she

represents the following:

        1.   Incorporated herein by reference is the Unopposed

Motion to Travel which Elizabeth McMahan filed on December 3,

3018.

        2.   On December 4, 2018, the Court granted that Motion.

The Order authorizing Elizabeth McMahan’s travel includes two

trips to and from Richmond Virginia.

        3.   The within Motion refers only to the second trip,

i.e. the one beginning on December 27, 2018 and ending on

December 28, 2018.

        4.   At 1:20 p.m. on December 28, 2018, Elizabeth McMahan

telephoned undersigned counsel from Richmond, Virginia and

reported that a “leg” of her return flight to Erie, PA was

cancelled.     She also reported that the next available return

flight will occur on December 29, 2018.        Elizabeth McMahan
   Case 1:15-cr-00036-DSC Document 98 Filed 12/28/18 Page 2 of 2




did reserve a seat for herself on this December 29, 2018

flight.

     5. Under the terms of the flight plan on December 29,

2018, Elizabeth McMahan is scheduled to land in Erie, PA on

5:24 p.m. that day.



     WHEREFORE, the defendant Elizabeth McMahan respectfully

requests that the Court modify the Order of Court dated

December 4, 2018, and extend the “window” during which

Elizabeth McMahan may be outside of the Western District of

Pennsylvania from December 28, 2018 until December 29, 2018.


                            Respectfully submitted,


                            s/ Thomas Livingston
                            Thomas Livingston
                            Assistant Federal Public Defender
                            Attorney ID No. 36949
